Title: Defense of the President’s Neutrality Proclamation, [May 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, May, 1793]

1.   It is a melancholy truth, which every new political occurrence more and more unfolds, that there is a discription of men in this country, irreconcileably adverse to the government of the United States; whose exertions, whatever be the springs of them, whether infatuation or depravity or both, tend to disturb the tranquillity order and prosperity of this now peaceable flourishing and truly happy land. A real and enlightened friend to public felicity cannot observe new confirmations of this fact, without feeling a deep and poignant regret, that human nature should be so refractory and perverse; that amidst a profusion of the bounties and blessings of Providence, political as well as natural, inviting to contentment and gratitude, there should still be found men disposed to cherish and propagate disquietude and alarm; to render suspected and detested the instruments of the felicity, in which they partake; to sacrifice the most substantial advantages, that ever fell to the lot of a people at the shrine of personal envy rivalship and animosity, to the instigations of a turbulent and criminal ambition, or to the treacherous phantoms of an ever craving and never to be satisfied spirit of innovation; a spirit, which seems to suggest to its votaries that the most natural and happy state of Society is a state of continual revolution and change—that the welfare of a nation is in exact ratio to the rapidity of the political vicissitudes, which it undergoes—to the frequency and violence of the tempests with which it is agitated.

2   Yet so the fact unfortunately is—such men there certainly are—and it is essential to our dearest interests to the preservation of peace and good order to the dignity and independence of our public councils—to the real and permanent security of liberty and property—that the Citizens of the UStates should open their eyes to the true characters and designs of the men alluded to—should be upon their guard against their insidious and ruinous machinations.
3   At this moment a most dangerous combination exists. Those who for some time past have been busy in undermining the constitution and government of the UStates, by indirect attacks, by labouring to render its measures odious, by striving to destroy the confidence of the people in its administration—are now meditating a more direct and destructive war against it—a⟨nd⟩ embodying and arranging their forces and systematising their efforts. Secret clubs are formed and private consultations held. Emissaries are dispatched to distant parts of the United States to effect a concert of views and measures, among the members and partisans of the disorganising corps, in the several states. The language in the confidential circles is that the constitution of the United States is too complex a system—that it savours too much of the pernicious doctrine of “ballances and checks” that it requires to be simplified in its structure, to be purged of some monarchical and aristocratic ingredients which are said to have found their way into it and to be stripped of some dangerous prerogatives, with which it is pretended to be invested.
4   The noblest passion of the human soul, which no where burns with so pure and bright a flame, as in the breasts of the people of the UStates, is if possible to be made subservient to this fatal project. That zeal for the liberty of mankind, which produced so universal a sympathy in the cause of France in the first stages of its revolution, and which, it is supposed, has not yet yielded to the just reprobation, which a sober temperate and humane people, friends of religion, social order, and justice, enemies to tumult and massacre, to the wanton and lawless shedding of human blood cannot but bestow upon those extravagancies excesses and outrages, which have sullied and which endanger that cause—that laudable, it is not too much to say that holy zeal is intended by every art of misrepresentation and deception to be made the instrument first of controuling finally of overturning the Government of the Union.

5   The ground which has been so wisely taken by the Executive of the UStates, in regard to the present war of Europe against France, is to be the pretext of this mischievous attempt. The people are if possible to be made to believe, that the Proclamation of neutrality issued by the President of the US was unauthorised illegal and officious—inconsistent with the treaties and plighted faith of the Nation—inconsistent with a due sense of gratitude to France for the services rendered us in our late contest for independence and liberty—inconsistent with a due regard for the progress and success of republican principles. Already the presses begin to groan with invective against the Chief Magistrate of the Union, for that prudent and necessary measure; a measure calculated to manifest to the World the pacific position of the Government and to caution the citizens of the UStates against practices, which would tend to involve us in a War the most unequal and calamitous, in which it is possible for a Country to be engaged—a war which would not be unlikely to prove pregnant with still greater dangers and disasters, than that by which we established our existence as an Independent Nation.
6   What is the true solution of this extraordinary appearance? Are the professed the real motives of its authors? They are not. The true object is to disparage in the opinion and affections of his fellow citizens that man who at the head of our armies fought so successfully for the Liberty and Independence, which are now our pride and our boast—who during the war supported the hopes, united the hearts and nerved the arm of his countrymen—who at the close of it, unseduced by ambition & the love of power, soothed and appeased the discontents of his suffering companions in arms, and with them left the proud scenes of a victorious field for the modest retreats of private life—who could only have been drawn out of these favourite retreats, to aid in the glorious work of ingrafting that liberty, which his sword had contributed to win, upon a stock of which it stood in need and without which it could not flourish—endure—a firm adequate national Government—who at this moment sacrifices his tranquillity and every favourite pursuit to the peremptory call of his country to aid in giving solidity to a fabric, which he has assisted in rearing—whose whole conduct has been one continued proof of his rectitude moderation disinterestedness and patriotism, who whether the evidence of a uniform course of virtuous public actions be considered, or the motives likely to actuate a man placed precisely in his situation be estimated, it may safely be pronounced, can have no other ambition than that of doing good to his Country & transmitting his fame unimpaired to posterity. For what or for whom is he to hazard that rich harvest of glory, which he has acquired that unexampled veneration and love of his fellow Citizens, which he so eminently possesses?
7   Yet the men alluded to, while they contend with affected zeal for gratitude towards a foreign Nation, which in assisting us was and ought to have been influenced by considerations relative to its own interest—forgetting what is due to a fellow Citizen, who at every hazard rendered essential services to his Country from the most patriotic motives—insidiously endeavour to despoil him of that precious reward of his services, the confidence and approbation of his fellow Citizens.
8   The present attempt is but the renewal in another form of an attack some time since commenced, and which was only dropped because it was perceived to have excited a general indignation. Domestic arrangements of mere convenience, calculated to reconcile the œconomy of time with the attentions of decorum and civility were then the topics of malevolent declamation. A more serious article of charge is now opened and seems intended to be urged with greater earnestness and vigour. The merits of it shall be examined in one or two succeeding papers, I trust in a manner, that will evince to every candid mind to futility.
9   To be an able and firm supporter of the Government of the Union is in the eyes of the men referred to a crime sufficient to justify the most malignant persecution. Hence the attacks which have been made and repeated with such persevering industry upon more than one public Character in that Government. Hence the effort which is now going on to depreciate in the eyes and estimation of the People the man whom their unanimous suffrages have placed at the head of it.
10   Hence the pains which are taking to inculcate a discrimination between principles and men and to represent an attachment to the one as a species of war against the other; an endeavour, which has a tendency to stifle or weaken one of the best and most useful feelings of the human heart—a reverence for merit—and to take away one of the strongest incentives to public virtue—the expectation of public esteem.
11   A solicitude for the character who is attacked forms no part of the motives to this comment. He has deserved too much, and his countrymen are too sensible of it to render any advocation of him necessary. If his virtues and services do not secure his fame and ensure to him the unchangeable attachment of his fellow Citizens, twere in vain to attempt to prop them by anonymous panygeric.
12   The design of the observations which have been made is merely to awaken the public attention to the views of a party engaged in a dangerous conspiracy against the tranquillity and happiness of their country. Aware that their hostile aims against the Government can never succeed til they have subverted the confidence of the people in its present Chief Magistrate, they have at length permitted the suggestions of their enmity to betray them into this hopeless and culpable attempt. If we can destroy his popularity (say they) our work is more than half completed.
13   In proportion as the Citizens of the UStates value the constitution on which their union and happiness depend, in proportion as they tender the blessings of peace and deprecate the calamities of War—ought to be their watchfulness against this success of the artifices which will be employed to endanger that constitution and those blessings. A mortal blow is aimed at both.
14   It imports them infinitely not to be deceived by the protestations which are made—that no harm is meditated against the Constitution—that no design is entertained to involve the peace of the Country. These appearances are necessary to the accomplishment of the plan which has been formed. It is known that the great body of the People are attached to the constitution. It would therefore defeat the intention of destroying it to avow that it exists. It is also known that the People of the UStates are firmly attached to peace. It would consequently frustrate the design of engaging them in the War to tell them that such an object is in contemplation.
15   A more artful course has therefore been adopted. Professions of good will to the Constitution are made without reserve: But every possible art is employed to render the administration and the most zealous and useful friends of the Government odious. The reasoning is obvious. If the people can be persuaded to dislike all the measures of the Government and to dislike all or the greater part of those who have [been] most conspicuous in establishing or conducting it—the passage from this to the dislike and change of the constitution will not be long nor difficult. The abstract idea of regard for a constitution on paper will not long resist a thorough detestation of its practice.
16   In like manner, professions of a disposition to preserve the peace of the Country are liberally made. But the means of effecting the end are condemned; and exertions are used to prejudice the community against them. A proclamation of neutrality in the most cautious form is represented as illegal—contrary to our engagements with and our duty towards one of the belligerent powers. The plain inference is that in the opinion of these characters the UStates are under obligations which do not permit them to be neutral. Of course they are in a situation to become a party in the War from duty.
17   Pains are likewise taken to inflame the zeal of the people for the cause of France and to excite their resentments against the powers at War with her. To what end all this—but to beget if possible a temper in the community which may overrule the moderate or pacific views of the Government.
